Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered December 17, 2004, convicting him of criminal sale of a controlled substance in the fourth degree and criminal possession of a controlled substance in the seventh degree under Superior Court information No. 2102/03, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
We note that the defendant’s motion to extend his time to take an appeal from a judgment rendered on S.C.I. No. 2498/04 was denied by decision and order on motion of this Court dated April 7, 2006, and counsel was never assigned to represent the defendant in connection with that matter. Crane, J.P., Ritter, Fisher, Covello and Dickerson, JJ., concur.